NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                     2009- 5070

                                  ROMEO K. ABOO,

                                                     Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.


      Romeo K. Aboo, of Miami, Florida, pro se.

       Scott A. MacGriff, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for defendant-appellee. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Patricia M. McCarthy, Assistant Director.


Appealed from: United States Court of Federal Claims

Judge Charles F. Lettow
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2009-5070

                                  ROMEO K. ABOO,

                                                         Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                         Defendant-Appellee.

        Appeal from the United States Court of Federal Claims in 08-CV-546,
                             Judge Charles F. Lettow.
                         __________________________

                          DECIDED: October 6, 2009
                          __________________________


Before MAYER, RADER, and MOORE, Circuit Judges.

PER CURIAM.

      Romeo Aboo appeals the judgment of the United States Court of Federal Claims

which dismissed after summary judgment his claims for monetary relief for breach of

contract when the government failed to award him $750,000 plus expenses arising out

of certain work as an informant in a criminal investigation. Aboo v. United States, 86

Fed. Cl. 618 (2009). Because the court correctly determined that Aboo had no contract

with the United States, express or implied, and was not under duress when he signed a

release to receive an award, we affirm.
      Beginning in 2000, Aboo was a registered cooperating witness in an FBI

investigation. On December 4, 2000, he was given a set of admonishments specifying

that he was not guaranteed any compensation for the information he provided, and

while the government would strive to protect his identity, it could not guarantee that it

would not be divulged. In March 2001, he provided FBI Special Agents Potter and

Schumaker with confidential information about the criminal activities of Khaldon Esawi,

Taher Yousef, and others, alleging that their collective employer was a shell company

involved in criminal activities such as money laundering and drug-running. The FBI

alerted both the Internal Revenue Service (“IRS”) and the Drug Enforcement

Administration (“DEA”). After the attacks of September 11, 2001, the FBI determined

that the Esawi investigation would be better handled by the DEA and ceased work on

the case. Aboo’s role was then transferred to the IRS where he was registered again as

a cooperating witness and given the same admonishments.             At some point, the

government became concerned for Aboo’s safety and placed him in a safe house.

While there, he informed IRS Special Agent Maria Suarez, with whom he had been

working, that he desired to relocate to South Carolina. However, he failed to provide

her an estimated cost of his moving expenses for approval. He ceased working with

Suarez by June 18, 2002.

      Aboo repeatedly sought a reward for his involvement from Suarez and

Schumaker. However, the IRS refused to reward him because it had not issued tax

charges in the Esawi case. It referred him to the DEA. The DEA authorized Aboo a

discretionary award in the amount of $200,000 pursuant to 28 U.S.C. § 524(c)(1)(B),

subject to his signing an agreement unconditionally releasing and holding harmless the




2009-5070                                  2
United States and its agencies from any claims and lawsuits. Though he balked at the

size of the award, he signed the release and received the check.

       On July 29, 2008, he filed a complaint in the U.S. Court of Federal Claims.

Without an express contract, he charged that the United States breached an implied-in-

fact contract for $750,000 in exchange for his work as an informant, plus relocation

expenses. He also alleged that the government breached its agreement to keep his

name confidential.

       A contract with the government is implied-in-fact when evidence is produced that

shows 1) mutuality of intent to contract, 2) consideration, 3) lack of ambiguity in the offer

and acceptance, and 4) the government representative whose conduct is relied upon

had actual authority to bind the government. El Centro v. United States, 922 F.2d 816,

820 (Fed. Cir. 1990). Because the United States enjoys sovereign immunity from suit

except where it has expressly waived immunity, the fourth requirement is especially

important to recover any damages. Aboo has not presented evidence that any of the

agents of the United States with whom he was in contact had actual authority.

However, as the government notes, by statute only the Attorney General of the United

States or his delegate has the discretion to make an award pursuant to 28 U.S.C.

524(c)(1)(B). 28 U.S.C. § 524(c)(2). Furthermore, authority to disburse an award in the

amount Aboo seeks, being greater than or equal to $250,000, may not be delegated to

anyone other than the Deputy Attorney General, Associate Attorney General, Director of

the FBI, or the Administrator of the DEA, and no award greater than $500,000 may be

issued at all. Id. Therefore, we agree with the trial court that no issues of material fact

remain concerning the existence of an implied-in-fact contract because Aboo was not in




2009-5070                                    3
contact with any agent of the United States with the authority to bind the government to

contract.

       The judgment of the Court of Federal Claims may also be affirmed on the ground

that Aboo waived any right to sue the United States when he agreed to “unconditionally

release and hold harmless the United States . . . from any claims, demands, causes of

action or lawsuits, of whatever kind or description . . . that might now exist or hereafter

exist by reason of or grow[ing] out of, directly or indirectly, the assistance provided” in

the Esawi case in return for the discretionary award of $200,000. Aboo claims that this

agreement is unenforceable because it was signed under duress.

       Duress occurs when a party involuntarily accepts another party’s terms because

the circumstances permitted no alternative, and such circumstances were the result of

the other party’s coercive acts. Aboo claimed that he had no choice but to sign due to

his financial situation. However, he has provided no evidence that his hardship was

caused by the government and amounted to a coercive act. Therefore, he has not

presented a colorable claim of duress.           No issues of material fact impede the

enforceability of his contract not to sue.




2009-5070                                    4